This opinion is subject to administrative correction before final disposition.




                                  Before
                     HOUTZ, DEERWESTER, and MYERS
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                         Royal E. DENSON II
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                                No. 202200120

                           _________________________

                            Decided: 30 August 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Derek A. Poteet

 Sentence adjudged 24 March 2022 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: confine-
 ment for 79 months, 1 reduction to E-1, forfeiture of all pay and allow-
 ances, and a dishonorable discharge.

                                For Appellant:
                          Major Matthew Neely, USMC




 1   Appellant was credited with serving 80 days of pre-trial confinement.
                 United States v. Denson, NMCCA No. 202200120
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2